The bill states no case. In 1891 the city of Providence condemned certain platted lots, belonging to George L. Tucker, for park purposes. He appealed from the award, and the complainants also appealed, on a claim that they were owners of the land laid out as streets on the plat. It was agreed between Tucker and the city that the value of the lots, exclusive of the streets, was fixed at eight cents per foot, and that he should have judgment accordingly; and that the value of his title or interest in the lands covered by the streets should be determined by the jury. The jury found that the title to the lots and streets was in Tucker; that the Anthony heirs were entitled to no part of said land; that the value of the lots was eight cents per square foot; and that the value of the land covered by the streets was nothing.
After this finding, and while a petition for a new trial was pending, the Anthony heirs gave a quitclaim deed to Tucker for the lots, and Tucker gave them a quitclaim deed to the streets. The petition for new trial was denied by this court. Anthony v.City, 18 R.I. 699.
The complainants claim that as Tucker was the owner of the soil of the streets taken by the city, for which he received no compensation, and as he conveyed his right to recover to the complainants, they have now an equitable claim against the city for compensation for the streets. The deeds conveyed no title to land; because neither party had any title at the time, the land having been taken by the city by condemnation. The most that can be claimed is that the complainants took Tucker's right of recovery, if he had any. But the jury found that Tucker's right of recovery, as to the streets, was nothing. What the complainants really ask is a new trial of a case decided nearly eight years ago. This is not only far beyond the limit of the law, but is a matter which was settled *Page 361 
on the petition for a new trial. But the complainants say that there was a mistake in making the agreements between them and Tucker, by which Tucker released the city, which gives them the right to equitable relief. But they allege no mistake of which a court can take cognizance. They meant to do just what they did, only they supposed it would come out differently. The city was no party to a mistake. It has paid all that the jury and court found that it was liable to pay, and that matter is ended. Whatever rights the parties to a mistake may have as between themselves, it gives them no right to relief as to a third party, which is what this bill seeks. But, more than this, no claim was made before this court that the verdict was against the evidence, and the gravamen of their present bill is that the verdict was wrong. Still further, on the petition for rehearing of the Anthony case, these very agreements were put before the court, not as a mistake, but relied on as giving rights to the Anthonys to claim the streets; because Tucker therein disclaimed them and admitted and declared the title to be in them. The proposition that a party, after he has settled his claim for land, which the jury found included the whole of it, can give an agreement or declaration to an unsuccessful claimant which shall be of sufficient force to overcome the verdict and the decision of the court on petition for new trial and again on rehearing, is ingenious but not sound. Yet on such a declaration this bill is based. Tucker was found to be the owner of the whole tract; he has received his pay and released all rights to the city; the complainants have no title to the land; but by Tucker's agreement with them they claim to be entitled to succeed to his equitable rights. On their own statement they succeeded to nothing.
The demurrer is sustained.